DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (claims 1-4) in the reply filed on 10/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 4 is objected to because of the following informalities:  in lines 2-3, "higher impurity" should be amended to read -higher than the impurity-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2017/0025522 and Naito hereinafter) in view of Nakamura (US 2016/0260703 and Nakamura hereinafter).
Naito discloses a semiconductor device (Fig. 1) comprising: a drift layer (18) of a first conductivity type (Fig. 1; [0041]; n-type is first type); a carrier store layer (16) of the first conductivity type (n-type) provided on a first main surface side of the drift layer (Fig. 1; [0041]); a base layer (14) of a second conductivity type (p-type) provided on the first main surface side of the carrier store layer (Fig. 1; [0041]); an emitter layer (12) of the first conductivity type (n-type) provided on the first main surface side of the base layer (Fig. 1; [0040]); a trench (40) provided so as to extend through the emitter layer (12), the base layer (14), and the carrier store layer (16) and reach the drift layer (Fig. 1; [0043]); a gate insulating film (42) provided on an inner wall of the trench (Fig. 1; [0043]); a gate electrode (44) embedded in the trench through the gate insulating film (Fig. 1; [0043]); and a collector layer (22) of the second conductivity type (p-type) provided on a second main surface side of the drift layer (Fig. 1; [0042]). 
wherein peak concentration of impurities in the base layer is 1.0E17 cm-3 or higher.
Nakamura discloses in [0113] a base layer 8 that has a impurity peak concentration of 1.0E16cm-3 to 1.0E18cm-3.
Therefore, the claimed range of 1.0E17cm-3 or higher and the disclosed range of 1.0E16cm-3 to 1.0E18cm-3 overlap. In view of MPEP 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Nakamura as applied to claim 1 above, and further in view of Fukui et al (WO 2014/103256 and Fukui hereinafter; a machine translation is used as an English language equivalent).
Although the structure disclosed by Naito in view of Nakamura shows substantial features of the claimed invention (discussed in paragraph 8 above), it fails to expressly disclose:
wherein the gate insulating film has a thickness of 60 nm or less.
Fukui discloses an IGBT wherein the gate insulating film (8) has a thickness of 60 nm or less (Fig. 4; page 4, line 24; 50 nm).
Therefore, the claimed range of 60 nm or less and the disclosed value of 50 nm overlap. In view of MPEP 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Nakamura as applied to claim 1 above, and further in view of Hoshi (US 2021/0217678 and Hoshi hereinafter).
	Naito combined with Nakamura inherently discloses that the thickness of the base layer (14) is defined by a distance from a boundary between the emitter layer (12) and the base layer (14) to a boundary between the base layer (14) and the carrier store layer (Fig. 1; 16). 
Naito in view of Nakamura fail to expressly disclose wherein the base layer has a thickness of 1.5 µm or less.
Hoshi discloses an IGBT wherein the base layer (3) has a thickness of 1.5 µm or less ([0090]; 1.3 µm).
	Therefore, the claimed range of 1.5 µm or less and the disclosed value of 1.3 µm overlap. In view of MPEP 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Nakamura as applied to claim 1 above, and further in view of Chen (US 2019/0051738 and Chen hereinafter).
Although the structure disclosed by Naito in view of Nakamura shows substantial features of the claimed invention (discussed in paragraph 8 above), it fails to expressly disclose:
wherein minimum concentration of impurities in the base layer is 1.5 times or higher impurity concentration in the drift layer.
Chen discloses an IGBT wherein minimum concentration of impurities in the base layer (8) is 1.5 times or higher (1.0E2 to 1.0E4) impurity concentration in the drift layer ([0084]; drift layer 1). 
Therefore, the claimed range of 1.5 times or higher the impurity concentration in the drift layer for the base layer and the disclosed range of 1.0E2 to 1.0E4 times the impurity concentration in the drift layer for the base layer overlap. In view of MPEP 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813